Deitz gave the bond and warrant of attorney to the plaintiffs in this cause, for the purpose of enabling them to acquire a lien upon his lands for the better security of their debt, but by a mistake of their attorney, the requisite transcript to make the judgment such lien was not filed in the clerk's office of the proper county. Deitz sold and Becker purchased the farm in question, supposing that the judgment was actually a lien thereon, and in part payment of the consideration, Becker agreed to pay and discharge the judgment. Under these circumstances, he should be deemed in equity as holding the land in trust for its payment. The correction of mistakes is within the most common and ordinary jurisdiction of courts of equity. The judgment, therefore, should be deemed in equity, a lien upon the premises, and the defendant should be deemed as holding them subject to it, and this cout is therefore bound to enforce it.
It is insisted that Deitz represented the amount of the judgment to be less than it really was. The testimony is somewhat contradictory upon this point, but it is quite clear that Becker was to pay the judgment whatever it might be. Sc long, therefore, as there was no fraud or wilful misrepresentation of the facts proved; the fact that the judgment was greater in *Page 171 
amount than the parties to the contract supposed, constitutes no defence.
Decree affirmed.